DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art and the references disclosed in the PTO 892 and searched by the examiner does not disclose or teach “for each identified face:
extracting a set of profile parameters of a corresponding person in the first image; selecting, from the plurality of faces, a face of an anchor person; 
selecting, from a predetermined group of image tiles having a common theme, a first image tile that matches the face of the anchor person in the first image in accordance with a predefined correspondence between the set of profile parameters of the anchor person and a set of pre-stored description parameters of the first image tile; 
for each remaining face in the first image:
selecting, from a plurality the predetermined group of image tiles, a second image tile that matches the face of [[the]] a corresponding person in the first image in accordance with a predefined correspondence between the set of profile parameters of the corresponding person and a set of pre-stored description parameters of the second image tile that is different from the first image tile;
generating a second image by covering the faces of respective persons in the first image with their corresponding image tiles such that each person in the second image has an identity according to a corresponding  image tile that is different from the person” or equivalent features recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN W LEE/Primary Examiner, Art Unit 2664